EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant responded to the Final Rejection Office action of 12/27/2021 under the After Final Consideration Pilot Program 2.0. The claim set of 02/22/2022 has been entered. The claims 40-45, 48-60, 63-64, 66-67, and 69 are pending. After examining the non-withdrawn claims, which due to the amendments were considered allowable, the examination was extended to the previously withdrawn claims (53, 55, and 69).

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen C. Yun on 03/02/2022.

The application has been amended as follows: 
In the title, after: “functionalized”, please insert:
-- cancer targeting --.


	In claim 69, line 1, after: “imaging”, please insert:
	-- a tumor --. 
	In claim 69, line 1, after: “administering”, please insert:
	-- by injection --.

The allowed claims are: 40-45, 48-60, 63-64, 66-67, and 69.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the previously examined claims and agreed to the amendment of the withdrawn claim 69.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647